Citation Nr: 9920627	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivor's/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from May 1942 to November 1945.  He died in 
November 1996.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  The appellant filed a timely notice of 
disagreement, and was issued a statement of the case in 
February 1997.  In May 1997, the appellant and her daughter 
then offered their contentions at a hearing before the 
Hearing Officer (HO) at the RO; the HO confirmed and 
continued the denial of the benefits sought by decision and 
supplemental statement of the case (SSOC) issued in August 
1997.

In March 1998, the Board remanded this case to the RO for 
additional evidentiary development.  Following compliance, 
the RO confirmed and continued the denial of the benefits 
sought by SSOC issued in January 1999.  This case has been 
returned to the Board for appropriate appellate disposition.



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for chronic anxiety neurosis, evaluated as 50 
percent disabling, as well as for chronic prostatitis, 
evaluated as 10 percent disabling.

2.  The veteran died in November 1996, at the age of 76.  The 
certificate of death indicates that his immediate cause of 
death was Sepsis Vancomycin resistant enterococcus and 
Methicillin resistant staph aureus.  Clostridia difficile 
enterocolitis, hypertension, seizure disorder and Crest 
syndrome with ischemic right hand were listed as other 
significant conditions contributing to the death but not 
resulting in the underlying cause.  No autopsy was performed.

3.  The appellant has not submitted any objective evidence, 
nor is there any in the claims folder that supports her 
allegation that the veteran's death was related to service or 
that his service-connected disabilities played any role in 
his death.  

4.  The veteran was honorably discharged from service in 
November 1945, but he did not have a permanent total service-
connected disability during his lifetime and it is not 
established that his death was due to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. 
§§ 3501, 3510 (West 1991); 38 C.F.R. §§ 3.807, 21.3021 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A contemporaneous review of the record included the veteran's 
service medical records, which are completely devoid of any 
treatment or diagnoses of Sepsis Vancomycin resistant 
enterococcus, Methicillin resistant staph aureus, Clostridia 
difficile enterocolitis, hypertension, seizure disorder or 
Crest syndrome with ischemic right hand.  His May 1942 
induction examination was negative for any defect, except for 
mild varicose veins of the right leg.  A blood pressure 
reading was not recorded at that time.  He was treated on 
occasion for varicose veins of the right leg during his 
period of active duty service.  On separation examination in 
November 1945, non-specific prostatitis and mild anxiety were 
indicated.  The veteran's blood pressure was noted to be 
120/76, at that time.

Service connection for his prostatitis and anxiety state was 
established in a January 1946 rating decision.  At the time 
of the veteran's death, his chronic anxiety neurosis was 
evaluated as 50 percent disabling, and his chronic 
prostatitis was evaluated as 10 percent disabling.

The veteran died in November 1996, at the age of 76.  The 
death certificate indicates that the immediate cause of his 
death was Sepsis Vancomycin resistant enterococcus and 
Methicillin resistant staph aureus. Clostridia difficile 
enterocolitis, hypertension, seizure disorder and Crest 
syndrome with ischemic right hand were listed as other 
significant conditions contributing to the death but not 
resulting in the underlying cause.  No autopsy was performed.

The veteran's October 1996 VA terminal hospitalization report 
shows principal diagnoses of sepsis, urinary tract infection 
and pneumonia. It was further noted that the aforementioned 
conditions were complicated by two cerebral vascular 
accidents with left residual motor dysfunction, seizure 
disorder, peripheral vascular disease, Crest syndrome, 
urinary tract infections and chronic renal insufficiency.

During the course of her personal hearing in May 1997, the 
appellant contended that the veteran's service-connected 
mental disorder was so severe that she had to tell him to get 
dressed and sometimes had to dress him.  She stated that she 
also had to give him his medications and feed him because he 
was not able to do things for himself.   The appellant 
averred that these problems were due to his anxiety, rather 
than his stroke.  The veteran's daughter added that her 
father was suicidal and that she had to remove all guns from 
the home for this reason.

In response to the HO's August 1997 decision, the appellant 
indicated, for the first time, that she is a registered, 
licensed practical nurse (LPN), and that she has had more 
than 20 years of experience dealing with people who had 
conditions very similar to that of her husband.

In conjunction with the Board's March 1998 Remand, the RO 
requested that the appellant provide evidence of her 
credentials as a registered nurse along with medical evidence 
showing that service connection may be warranted for the 
cause of the veteran's death.  In May 1998, the appellant 
submitted a copy of her license from Arkansas State Board of 
Nursing.  She also submitted a handwritten statement 
indicating that all of the veteran's psychiatric treatment 
took place at the VA Mental Hygiene Center and VA Hospital.

VA psychiatric and urological specialists also reviewed the 
veteran's claims folder in order to determine whether the 
veteran's service-connected disorders were a contributory 
factor to his death.  In a July 2, 1998 statement, a VA 
doctor indicated, after reviewing the veteran's medical 
records and the Board's Remand, that the veteran had multiple 
medical problems having been admitted in October 1996 for a 
urinary tract infection and pneumonia.  His chest x-rays 
showed consolidation of the right middle lobe.  The veteran 
had swallowing difficulties, and was treated with a 
percutaneous endoscopic gastrostomy tube.  He had 
leukocytosis and fever.  A perforated viscus was suspected, 
and he had a pneumoperitoneum exploratory laparotomy to rule 
out perforation.  His gastrectomy tube was revised.  The 
veteran did have blood cultures growing Staphylococcus, some 
of which were resistant to Vancomycin.  He was treated with 
Fluconazole, Fortaz, Flagyl and Vancomycin, but continued a 
downhill course and expired.  In view of the foregoing, the 
doctor opined that the cause of death was not due to 
urological problems.  

The veteran's chart was thereafter referred to the Urology 
Clinic for a chart review in September 1998.  The urologist 
noted that, having reviewed, the veteran's claims folder, he 
could not comment on whether neurosis was the cause of the 
veteran's death.  The urologist did note, however, that the 
veteran did have a history of urinary tract infections 
although this was poorly documented.  It was noted that 
elderly patients with stroke are at an increased risk for 
urinary tract infections.  However, the urologist could not 
say whether this history of urinary tract infections 
contributed to the veteran's death.  

In a July 9, 1998 statement pertaining to the veteran's 
service-connected mental disorder, a VA doctor, having 
reviewed the veteran's claims folder in its entirety, 
indicated that he could not find evidence linking the 
veteran's anxiety disorder to the cause of death.  In this 
regard, the doctor noted that he had previously examined the 
veteran in 1993, at which time the veteran did not display 
symptoms which could be indicative of an anxiety level so 
severe as to contribute to death.  He also noted that there 
is no other information in the file clearly suggestive of 
that.  He stated that there were some references to suicidal 
ideation, but this was not noted in 1993 and would be related 
to a depression rather than an anxiety disorder in any event.  
Based on the foregoing, the psychiatrist did not believe that 
the veteran's service-connected anxiety neurosis contributed 
to his death.  

In August 1998, another VA doctor reviewed the veteran's 
claims folder in order to determine whether his neurosis was 
contributory to his death.  Having reviewed the veterans 
claims folder in detail, this doctor also noted that the 
veteran had multiple medical problems.  It was noted that the 
veteran had a VA examination in August 1993, at which time no 
significant impairment of his higher cognitive function was 
noted.  The doctor noted that the veteran was hospitalized in 
May of 1996 for urosepsis, pneumonia, hypertension, multi-
infarct dementia, seizure disorder, chronic renal 
insufficiency and depression.  He was again hospitalized in 
August of 1996 for a seizure disorder, urinary tract 
infections and hypertension.  The veteran was hospitalized in 
November of 1996 for sepsis, urinary tract infections and 
pneumonia.  He expired on November [redacted], 1996.  His medical 
records indicated that he had two strokes, and that he had 
residual deficits, including multi-infarct dementia, a 
seizure disorder and left hemiparesis.  It was the impression 
of the reviewer that the veteran's anxiety neurosis: (1) did 
not substantially or materially contribute to his death; (2) 
did not combine to cause his death and (3) did not aid or 
lend assistance to the production of death.

Analyses

I. Cause of Death

Under 38 U.S.C.A. § 5107(a) (West 1991), a VA claimant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that a claim of 
entitlement to service connection is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires: (1) medical evidence 
of a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), petition for cert. 
filed, No. 97-7373 (Jan. 5, 1998).

Alternatively, the third element can be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by: (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  A chronic disability in service can be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption period."  Id.

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, supra.  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveit, 5 Vet. App. 91, 92-93.  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1998).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render her 
claim of service connection for the cause of the veteran's 
death well grounded.  See Caluza, supra (where determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill well-
grounded-claim requirements for veterans benefits).  As 
detailed above, there is no competent medical evidence of 
record which shows an etiological relationship between a 
condition the veteran might have been treated for in service 
and the subsequent development of Sepsis Vancomycin resistant 
enterococcus, Methicillin resistant staph aureus, Clostridia 
difficile enterocolitis, hypertension, seizure disorder or 
Crest syndrome with ischemic right hand, many years after 
service.  Although the appellant is a registered LPN, she has 
not provided any objective evidence that she has special 
knowledge of the disabilities at issue.  See Black v. Brown, 
10 Vet. App. 279 (1997).  Moreover, the VA doctors who 
reviewed the veteran's claims folder and treatment records 
concluded that the veteran's service-connected disorders did 
not substantially or materially contribute to the cause of 
the veteran's death. 

On the basis of the above findings, the Board can identify no 
basis in the record that would make this claim for service 
connection for cause of the veteran's death plausible or 
possible.  38 U.S.C.A. § 5107(a) (West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to her claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, 8 Vet. App. at 78 (1995).  Here, unlike the 
situation in Robinette, the appellant has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make her claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


II. Chapter 35 Benefits

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1998); see also 38 U.S.C.A. §§ 
3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1998).

As none of the conditions cited above for educational 
assistance benefits under Chapter 35 are applicable to the 
facts in this case, the Board must deny the appellant's claim 
for these benefits.  Review of the record discloses that the 
veteran was honorably discharged from service in November 
1945, but he did not have a permanent total service-connected 
disability during his lifetime and it is not established that 
his death was due to a service-connected disability.  Hence, 
basic eligibility for Chapter 35 educational assistance 
benefits is not met.

The Board is bound by the regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons stated 
above, the Board has no legal authority to grant educational 
assistance benefits under Chapter 35.  Where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Walker v. Brown, 8 Vet. 
App. 356 (1995) (in statutory interpretation, if the plain 
meaning of a statute is discernible, that plain meaning must 
be given effect) and Tallman v. Brown, 7 Vet. App. 453, 464-
65 (1995) (regulatory provisions entitled to deference if not 
in conflict with statute).  Accordingly, the appeal as to 
this issue must fail.


ORDER

The claim for service-connection for the cause of the 
veteran's death is denied as not well grounded.

Entitlement to Survivor's/Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code is 
denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

